Citation Nr: 0027601	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  98-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than February 25, 
1998 for the grant of a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran a total 
rating based on individual unemployability due to service-
connected disability and assigned an effective date of 
February 25, 1998 for this award. 

In August 1999, the Board remanded the case to the RO so that 
the veteran could be scheduled for a requested hearing before 
a RO hearing officer.  The requested hearing was conducted in 
September 1999.  The hearing officer denied the veteran's 
claim for an earlier effective date for a total rating prior 
to February 25, 1998 in an adjudication dated in March 2000.  
The case was returned to the Board in August 2000 and the 
veteran now continues his appeal.


FINDINGS OF FACT

1.  The veteran's sole service-connected disability is a low 
back disorder, diagnostically characterized as herniated 
lumbar disc at L4-L5, and rated as 60 percent disabling as of 
October 1992. 

2.  A claim for a total disability rating on the basis of 
unemployability was received by VA on August 24, 1995.

3.  It is factually ascertainable by the objective medical 
evidence and the veteran's employment records that he was 
individually unemployable due to his service-connected low 
back disorder as of February 17, 1995.



CONCLUSION OF LAW

The requirements for an effective date of February 17, 1995, 
for the award of a total disability rating based on 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 5107(a), 5110 (West 1991); 
38 C.F.R. §§ 3.321, 3.400(o)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's claims file shows that he is service-connected 
for a herniated lumbar disc at L4-L5 which has been rated as 
60 percent disabling as of October 1992.  This is his sole 
service-connected disability. 

Robert N. Margolis, M.D., of the Department of Orthopedics 
and Rehabilitation of the Yale University School of Medicine 
reported in a June 1995 statement that he had examined the 
veteran and presented the following assessment: the veteran's 
age at the time was 31 and he had a long history of low back 
trouble related to military service.  According to the 
physician, the veteran was employed by Sikorsky Aircraft 
Corporation.  Dr. Margolis reported that the veteran's low 
back disability become severe around the time of August 1994.  
By the time of the examination, he was able to neither sit 
nor stand for any length or time.  However, Dr. Margolis 
stated that he "(did not) think the answer to his problem 
(was) lighter duty or a new job; there (was) virtually no 
gainful employment which a man with his degree of lumbar 
dysfunction can pursue."  Dr. Margolis also expressed his 
belief that the veteran's symptomatic complaints and 
functional limitations were genuine.

February 1995 to February 1996 treatment records from William 
S. Lewis, M.D., show continued treatment for the veteran's 
low back disability.  According to an August 1995 statement 
from Dr. Lewis, he had been treating the veteran for 
recurrent herniated lumbar disc problems for six years.  Dr. 
Lewis said that the veteran had been totally disabled since 
February 20, 1995.  

According to a September 1995 VA orthopedic examination 
report, the veteran had a serious back disability and would 
probably need a major operation or prolonged treatment by a 
pain service with constant use of pain medication.  

Medical statements from the veteran's private physician, 
Michael J. Murphy, M.D., dated in February 1998 and April 
1998, indicate that the veteran underwent spinal fusion 
surgery from L3 to S1 in January 1997 to treat his low back 
disability.  He was deemed by Dr. Murphy to have been 
disabled from performing any gainful activity.  According to 
Dr. Murphy's statement, the veteran had not worked since 
February 17, 1995, due to his low back condition.  

Received by VA in July 1998 was information from the 
veteran's employer in which it was reported that the 
veteran's last work day was February 17, 1995.

A VA examiner concluded after low back examination in August 
1998 that the veteran should be considered unemployable.

In March 1999, VA received a statement from the human 
resources manager of the veteran's former employer, Sikorsky 
Aircraft Corporation.  This statement shows that the veteran 
was employed by the corporation from November 22, 1983, to 
February 20, 1997, with his last actual day of work being 
February 17, 1995.  In 1996, he received vacation pay and 
sick leave pay based on being employed in 1995, and in 1997, 
he received both vacation pay and sick leave pay based on 
being employed in 1996.

At a September 1999 RO hearing, the veteran testified, in 
essence, that he became unemployed as a result of his low 
back disability as of February 1995, and that his payroll 
record at Sikorsky Aircraft Corporation reflected receipt of 
pay up to February 1997 because it was corporate practice for 
Sikorsky Aircraft Corporation to keep employees on the roster 
of employed workers up to two years from the date of their 
separation from work due to disability.  He contended that 
his total disability rating benefits benefits should be made 
effective from February 1995.

II.  Analysis

Under applicable criteria, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.400(o)(2) (1999).  

In reviewing the evidence of record, it is clear that in the 
veteran was unemployable as a result of his service-connected 
herniated lumbar disc disability as of February 17, 1995.  
The objective medical evidence, the payroll records of the 
veteran's former employer, Sikorsky Aircraft Corporation, and 
the statement of the human resources manager of the 
aforementioned employer demonstrates this to be true.  

A statement that was received from the veteran by VA on 
August 24, 1995, is construed by the Board as a claim for a 
total disability rating based on unemployability due to 
service-connected disability.  Since the RO did not 
adjudicate a claim for a total disability until January 1999, 
the August 1995 claim must be considered a pending claim.  
38 C.F.R. § 3.160(c) (1999).  Since the August 1995 claim for 
a total rating based on unemployability was received less 
than one year after the evidence shows that the veteran 
became total disabled, the proper effective date of 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities is 
February 17, 1995.




	(CONTINUED ON NEXT PAGE)


ORDER

An effective date of February 17, 1995, for a total 
disability rating based on unemployability due to service-
connected disabilities is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	JAMES W. LOEB
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

